Title: To Thomas Jefferson from George Loyall, 23 May 1825
From: Loyall, George
To: Jefferson, Thomas


Dear Sir,
Norfolk
23. May 25
I regret that, in consequence of the serious indisposition of a member of my family, which took me from home for a few days, I did not receive your letter of the 13 Inst: till yesterday. It is unquestionably, in a very high degree, important that our law chair should be filled without delay, and as the two gentlemen to whom the appointment has been tendered have declined, I very cheerfully approve the choice of Judge Dade, of whose fitness for the station however, I rely entirely on the judgement of others, more capable, and with better opportunities of deciding upon his pretentions, than myself. Should he accept, I most sincerely hope that he may prove himself worthy of a trust, certainly very arduous, and to which I earnestly believe but few, either of our judiciary corps, or professional lawyers, are competent.I write, currente calamo, by the Steam Boat this morning, to fall in with the Mail of Thursday—for Charlottesville, and beg to assure you of myvery great respect & etcGeo: Loyall